DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/06/2022 is acknowledged. Claims 7, 14 and 17 are withdrawn.  Claims 1-6, 8-13, 15-16 and 18-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 8, 13, 14, 16, 18, 19 and 20 recite “each siding hanger” or “each of the siding hangers”.  However, “at least one siding hanger” was introduced in claims 1, 13 and 14.  The term “each” implies there is more than the “at least one”, but only “at least one” has been established.  Claims are examined as best understood. 
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikai (U.S. Patent No. 6,499,261).
Regarding claim 1, Hikai discloses a siding attachment accessory (1, Fig. 1) comprising an attachment platform (11) including a front face (opposite 111) and a rear face (111); at least one siding hanger (123, 141) extending forward from the front face of the attachment platform and configured to hold a siding component, each siding hanger including a retaining arm (12) having a proximal end attached to the front face of the attachment platform and a distal end (121, 122) spaced from the attachment platform; and a plurality of support legs (4, Figs. 6-10) extending rearward from the rear face of the attachment platform.
Regarding claim 3, Hikai discloses a respective one of the plurality of support legs (4) is disposed behind each siding hanger (123, Fig. 10).
Regarding claim 5, Hikai discloses each leg (4) tapers inward from the attachment platform to a pointed tip (Fig. 4).
Regarding claim 6, Hikai discloses the pointed tip is configured to penetrate a support surface (Fig. 4).
Regarding claim 15, Hikai discloses the at least one siding hanger includes three siding hangers (123, 141) disposed in a line (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikai (U.S. Patent No. 6,499,261).
Regarding claim 2, Hikai discloses at least three support legs (4, Figs. 9-10), but does not disclose the support legs are disposed in a non-linear arrangement so as to support the attachment platform.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the support legs arranged in any order or pattern suitable to securing the siding attachment to a support structure.
Regarding claim 4, Hikai discloses each support leg (4) extends a distance from the rear face of the attachment platform, but does not disclose the distance as being from 0.5 inches to 3 inches, or from 1 inch to 3 inches, or from 1 inch to 2.5 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a distance from the rear face of the attachment platform being from 0.5 inches to 3 inches, or from 1 inch to 3 inches, or from 1 inch to 2.5 inches to assure the support legs is secured within a support structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from selecting an appropriate length of the support leg.

Allowable Subject Matter
Claims 13-14 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a siding attachment accessory comprising an attachment platform, at least one siding hanger extending from a front face of the siding platform, each siding hanger including a retaining arm having a proximal arm attached to the front face of the platform and a distal end spaced from the platform, a plurality of support legs extending rearward from a rear face of the platform; wherein each siding hanger includes an overhang disposed over the retaining arm and having a proximal end attached to the from face of the attachment platform., wherein the retaining arm is configured as a hook and the distal end curves toward the overhang as recited in its entirety claim 8 in combination with claim 1 and as recited in claim  13; or a siding attachment accessory comprising an attachment platform including a front and rear face, at least one siding hanger including a retaining arm having a proximal end attached to the front face of the attachment platform, wherein the retaining arm includes a pair of prongs that are configured to snap into an aperture in the siding component as recited in claim 14; or wherein the attachment platform includes a platform body and a plurality of projections extending laterally outward from the platform body, and each siding hanger is disposed on a respective one of the projections recited in claim 16; or a building surface siding system comprising a support structure, one or more siding attaching accessory according to claim 1, wherein a first siding attachment accessory attached to the support structure, a first siding panel including a panel body, a first lock disposed along a first edge of the panel body a second lock disposed along a second edge of the panel body, and a fastening strip coupled to the first lock, the retaining arm of each of the siding hangers of the first siding attachment accessory extends through an aperture of the fastening strip as recited in claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633